KRUEGER, Judge.
Appellant was convicted of the offense of burglary, and his punishment was assessed at confinement in the state penitentiary for a term of twelve years.
The death of appellant has been suggested to this court,.bat proof offered in support thereof is not deemed sufficient to authorize a dismissal of the case.
The record is before us without any bills of exception or objections to the court’s charge. Hence the only matter which we need to consider is whether or not the testimony is sufficient to sustain the conviction.
The testimony adduced by the state shows that A. T. Stockton, alias Lee Turner. Chas. Gregory, alias Chief, and Geo. M. Meyer entered the building of the E. C. Dowman Grain & Hay Company, took from the safe in said building money, checks, and securities to the amount of about $1,080, besides a suit of clothes belonging to Mr. Dowman, the president of said company. A few days after the offense was committed the officers arrested Geo. M. Meyer, who made a complete confession in which he implicated appellant and Stockton, and which lead to their arrest. At the time of the arrest of appellant he was found in possession of the suit of clothes, which was taken from the burglarized building and a set of tools, including a sledge hammer, were found under the bed in his room. The testimony of the accomplice, together with appellant’s unexplained recent possession of the suit of clothes, was sufficient to warrant the jury in finding that appellant was a party to the burglary.
It is therefore ordered that the judgment of the trial court be and the same is affirmed.
PER CURTAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.